505 N.W.2d 72 (1993)
STATE of Minnesota, Appellant,
v.
Daryl Duane ALT, Respondent.
No. C9-92-2562.
Supreme Court of Minnesota.
September 21, 1993.

ORDER
Prior report: Minn.App., 504 N.W.2d 38.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Daryl Duane Alt for further review of the decision of the Court of Appeals be, and the same is, granted for the limited purpose of making it clear that the only DNA frequency evidence to be admitted at trial is the population frequency evidence of the individual bands. State v. Johnson, 498 N.W.2d 10 (Minn.1993); State v. Jobe, 486 N.W.2d 407 (Minn.1992); State v. Kim, 398 N.W.2d 544 (Minn.1987). Remanded for trial.